Notice of Pre-AIA  or AIA  Status
 	The present application 16/660,877, filed on 10/23/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application 16/660,877 is a CON of US Application # 14/920,914 filed on 10/23/2015 is now ABN
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 10/23/2019 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner




Statutory Review under 35 USC § 101

Claims 1-7 are directed towards a method and have been reviewed.
 	Claims 1-7 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
	Claims 8-14 are directed towards a computer program product one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media comprising: have been reviewed
 	Claims 8-14 appear to be statutory, as computer program product includes hardware (at least one memory) as disclosed in ¶ 0015-0016 of the applicant’s specification referring to physical processor(s)
 	Claims 15-20 are directed toward a system and have been reviewed
 	Claims 15-20 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0015-0016, fig 6 of the applicant’s specification referring to physical processor cores








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Statutory Category:
	Claims 1-7 are directed to computer-implemented method
	Claims 8-14 are directed to computer program product
	Claims 15-20 are directed to computer system

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,8,15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an “abstract idea without significantly more.  The claim recites “calculating” a priority score based on a “calculated count of references”, generating an ordered list…..; “generating an ingestion plan……”; “calculating” a percent value………;” modifying the calculated” priority score, based on the calculated percent value”……
 The limitation of “calculating step, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component(s) such as by the processor.  That is, other than reciting “by a processor”, nothing in the claim element precludes the step 
Step 2A Prong 2 Integration into a practical application:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element generating textual hints….., identifying reference….to perform “calculating” a priority score……” calculating” a percent value…… generating a modified ingestion plan.  The generic computer and/or processor in these steps recited at high-level generality (i.e, as a generic processor performing a generic computer function calculating….percent value…) such that it amounts no more than mere instructions to apply the exception using a generic computer.  Accordingly, this additional element does not integrate the abstract idea into 
Step 2B Significantly more:
 	The claims 1,8,15  do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of performing “calculating” a priority score……” calculating” a percent value……steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.  See MPEP 2106.05(b)(I).  
Claims 2,9,16 is dependent on claim 1,8,15 includes all the limitations of claim 1,8,15.  The claim 2,9,16 recites the additional limitation ” generated ingestion plan; and executing the generated ingestion plan”, performing generic computer functions common to computer system.  Generic computer implementation does not provide significantly more than the abstract idea. 
Claims 3,10,17 is dependent on claim 1,8,15 includes all the limitations of claim 1,8,15.  The claim 3,10,17 recites the additional limitation “generating an index of textual hints; and generating a lookup set based on the generated index of textual hints”, performing generic computer functions common to computer system.  Generic computer implementation does not provide significantly more than the abstract idea. 

Claims 4,11,18 is dependent on claim 1,8,15 includes all the limitations of claim 1,8,15.  The claim 4,11,18 recites the additional limitation “communicating a subset of the generated list, based on a threshold score, for display; and communicating the subset of the generated list for further processing”, performing generic computer functions common to computer system.  Generic computer implementation does not provide significantly more than the abstract idea. 
Claims 5,12,19 is dependent on claim 1,8,15 includes all the limitations of claim 1,8,15.  The claim 5,12,19 recites the additional limitation “identifying textual data is performed by a natural language analysis”, performing generic computer functions common to computer system.  Generic computer implementation does not provide significantly more than the abstract idea.
Claims 6,13,20 is dependent on claim 1,8,15 includes all the limitations of claim 1,8,15.  The claim 6,13,20 recites the additional limitation “generated list of one or more subsets of tabular data……….”, performing generic computer functions common to computer system.  Generic computer implementation does not provide significantly more than the abstract idea.
Claim 7,14, depend from claim 6,13 respectively are also rejected in analysis of claim 6,13,20 and claims 7,14 are rejected on that basis.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1,8,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,483,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application:16/660,877
US Patent No. 9, 483, 455
Claim 1,8,15
A computer-implemented method for generating a plan for document processing, the method comprising:

receiving a plurality of electronic documents, by a computer using a network;

analyzing one of the received plurality of electronic documents, using the computer, to identify a table containing tabular data;




identifying textual data within the identified tabular data, by performing a first natural language search of the identified tabular data;


generating textual hints, based on the identified textual data within the identified tabular data;







identifying references, wherein the references are based on matching textual hints with textual data in non-tabular data of the one analyzed electronic document plurality of electronic documents;



calculating a priority score based on a calculated count of references;

generating an ordered list of identified references and the associated tabular data, wherein the ordering of the ordered lists is based on generated list of identified references;







generating an ingestion plan, based on the generated list of identified references;






calculating a percent value based on a count of identified textual data associated with one or more subsets of identified tabular data;

generating an ordered list of the one or more subsets of the identified tabular data, based on the calculated priority score associated with each of the one or more subsets of identified tabular data; modifying the calculated priority score, based on the calculated percent value;

generating a second list of one or more subsets of identified tabular data, based on the modified calculated priority score; and

modified calculated priority score.

A computer-implemented method for generating a plan for document processing, the method comprising: 

receiving a plurality of electronic documents from a data store, by a computer using a network; 

analyzing the plurality of electronic documents, using the computer to identify a plurality of tabular data by performing a search for one or more table analyzed plurality of electronic documents; 


identifying textual data within the identified tabular data, by performing a first natural language search of the analyzed plurality of electronic documents; 

generating textual hints, based on the identified textual data within the identified tabular data by associating identified textual data into a set using a second natural language search; 

mapping the generated textual hints to a lookup set; 


identifying references, wherein references are based on mapped textual hints with associated identified textual data in the received plurality of electronic documents; 

determining a count of identified references; 

calculating a priority score based on the count of identified references, wherein the calculating further comprises multiplying the count of identified references by a predetermined scale value; 
in response to receiving a priority score modifying value, wherein the priority score modifying value is a numerical value, calculating a modified priority score, wherein the calculating further comprises multiplying the priority score by the received priority score modifying value; 

generating one or more ingestion plans, the one or more ingestion plans comprising an ordered list of the identified references and associated 

communicating the one or more generated ingestion plans by the computer using the network


 	
 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1 of US Patent No. 9,483,455 to arrive at the claims 1,8,15 of the instant application 16/660,877 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before









Claims 1,8,15 (16/660,877) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent: 9,910,913. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 16/660,877
US Patent: 9,910,913
Claim 1,8,15
A computer-implemented method for generating a plan for document processing, the method comprising:









receiving a plurality of electronic documents, by a computer using a network;

analyzing one of the received plurality of electronic documents, using the computer, to identify a table containing tabular data;




identifying textual data within the identified tabular data, by performing a first natural language search of the identified tabular data;


generating textual hints, based on the identified textual data within the identified tabular data;




identifying references, wherein the references are based on matching textual hints with textual data in non-tabular data of the one analyzed electronic document of the received plurality of electronic documents;







calculating a priority score based on a calculated count of references;

generating an ordered list of identified references and the associated tabular data, wherein the ordering of the ordered lists is based on generated list of identified references;

generating an ingestion plan, based on the generated list of identified references;


calculating a percent value based on a count of identified textual data associated with one or more subsets of identified tabular data;



generating an ordered list of the one or more subsets of the identified tabular data, based on the calculated priority score associated with each of the one or more subsets of identified tabular data; modifying the calculated priority score, based on the calculated percent value;

generating a second list of one or more subsets of identified tabular data, based on the modified calculated priority score; and

generating a modified ingestion plan, based on the generated list of identified modified calculated priority score.

A computer system for generating a plan for document processing, the computer system comprising:

one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:

program instructions to receive a plurality of electronic documents from a data store, by a computer using a network;

analyze the plurality of electronic documents, using the computer to identify a plurality of tabular data by performing a search for one or more table markers, based on the analyzed plurality of electronic documents;

program instructions to identify textual data within the identified tabular data, by performing a first natural language search of the analyzed plurality of electronic documents;

program instructions to generate textual hints, based on the identified textual data within the identified tabular data by associating identified textual data into a set using a second natural language search;

program instructions to map the generated textual hints to a lookup set; textual hints with associated identified textual data in the received plurality of  electronic documents;

program instructions to determine a count of identified references;


program instructions to calculate a priority score based on the count of identified
references, wherein the program instructions to calculate further comprises program instructions to multiply the count of identified references by a predetermined scale value;

in response to program instructions to receive a priority score modifying value, wherein the priority score modifying value calculate a modified priority score, wherein the program instructions to calculate further comprises program instructions to multiply the priority score by the received priority score modifying value;

program instructions to generate one or more ingestion plans based on the modified priority score; and











generated ingestion plans by the computer using the network.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1 of US Patent: 9,910,913 to arrive at the claims 1,8,15 of the instant application 16/660,877 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.












Claims 1,8,15 (16/660,877) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 9,928,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 16/660,877
US Patent No. 9,928,240
Claim 1,8,15
A computer program product for generating a plan for document processing, the computer program product comprising:

one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising:

instructions to receive a plurality of electronic documents, by a computer using a network;

analyze one of the received plurality of electronic documents, using the computer, to identify a table containing tabular data;




instructions to identify textual data within the identified tabular data, by performing a first natural language search of the identified tabular data;


instructions to generate textual hints, based on the identified textual data within the identified tabular data;

instructions to identify references, wherein the references are based on matching textual hints with textual data in non-tabular data of the one analyzed 









instructions to calculate a priority score based on a calculated count of references;

instructions to generate an ordered list of identified references and the associated tabular data, wherein the ordering of the ordered lists is based on the generated list of identified references;



instructions to calculate a percent value based on a count of identified textual data associated with one or more subsets of identified tabular data;

instructions to generate an ordered list of the one or more subsets of the identified tabular data, based on the calculated priority score associated with each of the one or more subsets of identified tabular data;

instructions to modify the calculated priority score, based on the calculated percent value;

instructions to generate a second list of one or more subsets of identified tabular modified calculated priority score; and

instructions to generate a modified ingestion plan, based on the generated list of identified references and modified calculated priority score.

A computer program product for generating a plan for document processing, the computer program product comprising:

one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising:

program instructions to receive a plurality of electronic documents from a data store, by a computer using a network;

analyze the plurality of electronic documents, using the computer to identify a plurality of tabular data by performing a search for one or more table markers, based on the analyzed plurality of electronic documents;

program instructions to identify textual data within the identified tabular data, by performing a first natural language search of the analyzed plurality of electronic documents;

program instructions to generate textual hints, based on the identified textual data within the identified tabular data by associating identified textual data into a set using a second natural language search;


identify references, wherein references are based on mapped textual hints with associated identified textual data in the received plurality of  electronic documents;



program instructions to determine a count of identified references; program instructions to calculate a priority score based on the count of identified references, wherein the program instructions to calculate further comprises program instructions
in response to program instructions to receive a priority score modifying value, wherein the priority score modifying value is a numerical value, program instructions to calculate a modified priority score, priority score modifying value;















program instructions to generate one or more ingestion plans based on the modified priority score; and



program instructions to communicate the one or more generated ingestion plans by the computer using the network





 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1 of US Patent No. 9,928,240 to arrive at the claims 1,8,15 of the instant application 16/660,877 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	The prior art of record Kashima et al., US Pub. No. 2007/0050335 is directed to refining search results, more specifically searching documents at hierarchical level from the same group finding keywords hits.  Kashima’s method including storing indexes of documents, each index containing keywords extracted from the corresponding document in association with a locator of that document, (Abstract, 00166-0017) and search module configured to registers the hit count of each document with the hit count table i.e, search keywords are found in the index of a document and higher priority is given to a document containing more keywords (0084)
	The prior art of reference Zhang, US Patent No. 8,762,371 is directed to user interface for searching documents based on conceptual association, more specifically, receiving a query containing a word or phrase that is a name of an object or concept and can also receive a value for a customized ranking parameters including count frequency, calculate a relevance score.  The computer processing system can sum the frequencies of the property names in the first group in the document to produce a first sum and to sum the frequencies of property names in the second group in the document to produce a second sum, where the relevance score can be calculated using the first sum and the second sum. The relevance score can be calculated using the ratio of first sum to the sum of the first sum and the second sum. The computer processing system can count in the document the frequencies of the plurality of property names; sum the frequencies of property names in the document to produce a total count; and 
	The prior art of Motte,Stanislas, WO 2015/044179A1 is directed to scoring and distributing reliability of online documents, more specifically based defined criteria, pre-calculating a reliability score for multimedia documents in real-time (Abstract).   Prior art teaches pre-calculating score from the pre-selected source documents, updating the reliability score by applying extrinsic criteria.  The processing of pre-calculation of the score of the multimedia documents within a pre-selected source is prioritized according to an interest indicator, where the interest indicator is weighted by the number of requests and the measure of engagements (0011-0013).
 	



 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.





 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158